 



Exhibit 10.6

Director and Named Executive Officer Compensation Arrangements

Compensation Arrangements for Directors

     The company has an oral arrangement to pay non-employee members of the
Company’s Board of Directors compensation for their service on the board. All
non-employee directors receive $3,000 per meeting for attending in-person
meetings of the Board of Directors and meetings of Board committees not held in
connection with a regular Board meeting. Non-employee directors also receive
$1,000 per meeting lasting longer than one hour for participating in telephonic
meetings of the Board of Directors and $500 for Board committee telephonic
meetings. In addition, non-employee directors who serve on the Audit Committee
receive an annual retainer of $15,000 and those who serve on the Executive and
Corporate Governance Committees receive an annual retainer of $10,000. The
non-employee chair of the Audit, the Executive and Corporate Governance, and the
Compensation Committees receives an annual retainer of $30,000, $15,000 and
$10,000, respectively. The non-employee chair of the Board of Directors receives
an annual retainer of $100,000, which is paid in quarterly installments.
Directors are also reimbursed for expenses incurred in connection with attending
meetings.

     One director, Dr. Sancilio, uses office space in Jupiter, Florida that the
Company has leased from a third party. The Company paid $92,000 per year for
this office space, but ceased paying rent in April 2005.

Compensation Arrangements for Named Executive Officers

     The Company has certain oral compensation arrangements, as described below,
with its Named Executive Officers. The Company also has written compensation
arrangements with certain of the Named Executive Officers, as described
elsewhere in and filed as separate exhibits to this Annual Report on Form 10-K.

     Base Salary

     The annual base salaries for the Named Executive Officers who are still
employed by the Company, other than those set forth in written compensation
arrangements, are as follows:

          Named Executive Officer   2005 Base Salary  
 
       
Timothy R. Wright
  $ 456,000  
William H. Underwood
  $ 230,000  
Gregory S. Bentley
  $ 255,000  
Michael W. George
  $ 250,000  
Matthew E. Czajkowski
  $ 325,000  

     Perquisites

     The only perquisite available to the Named Executive Officers is enrollment
in an executive health program. The Named Executive Officers otherwise are
eligible for the same benefits accorded all full-time employees.

